internal_revenue_service number release date index number ------------------------- ------------------------------------------------------ ----------------------------------------- ------------------------------- in re ---------------------- ------------------------- ---------------------------------- department of the treasury washington dc person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b09 - plr-144301-03 date date ------------------------------------------------------ ---------------------- ----------------------- legend taxpayer trust ------------------------------------------------------------------------------------------------------------------ date date date x y year year year year year -------------------------- ----------------------- ----------- --------- ------- ------- ------- ------- ------- ------- ------- --------------------- ----------------------------------------- the facts and representations submitted are summarized as follows on date this is in response to your letter dated date requesting an extension of year year attorney return preparer dear ----------------- time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make allocations of taxpayer’s generation-skipping_transfer gst tax exemption taxpayer created the trust an irrevocable_trust for the benefit of taxpayer’s descendants be accumulated and added to principal paragraph first section b provides in part that a disinterested trustee may distribute all or any part or parts of the principal not then subject_to rights of withdrawal as such trustee considers appropriate for the benefit of taxpayer’s issue and the trustee may also distribute principal to a_trust established by the trustee purposes of the internal_revenue_code to have been made to the trust each of taxpayer’s living issue may withdraw an amount equal to the gift divided by the number of persons eligible to make withdrawals taxpayer’s death the trust under paragraph first shall terminate and the trustees shall divide the principal into as many separate and equal trusts as there are children of taxpayer living the trustees shall distribute one trust to the issue of each deceased child per stirpes the net_income of each trust shall be paid to the beneficiary at least quarterly for life and the trustee may distribute principal for support education and health care of the beneficiary at the beneficiary’s death all unappointed principal shall be paid per stirpes to the beneficiary’s living issue or their trust if under age or if none to taxpayer’s living issue or to such living issue’s trust paragraph twelfth provides that during taxpayer’s life after each gift deemed for paragraph first section a of the trust provides that the net unused income shall paragraph second contains the provisions after taxpayer’s death upon in year taxpayer upon the advice of return preparer and attorney paragraph third provides provisions for trusts established for taxpayer’s on date in year taxpayer gifted dollar_figurex to the trust on date in year grandchildren or more remote descendants who have not reached age at the time principal is otherwise required to be paid to them established the trust for the benefit of her children and their issue the trust was intended to be exempt from the gst tax the instructions from attorney to return preparer state that taxpayer would need to file annual gift_tax returns to allocate her gst_exemption to the trust and that return preparer would prepare the returns taxpayer gifted property with a reported fair_market_value of dollar_figurey according to return preparer’s records a form_709 was filed on a timely basis by return preparer on behalf of taxpayer for year the year form_709 reported the year transfers to the trust but did not allocate any of taxpayer’s gst tax exemption to the trust upon reviewing the filed year form_709 attorney discovered that an allocation of taxpayer’s gst_exemption was not made on the year form_709 in a letter dated in year from attorney to return preparer attorney confirmed with return preparer that return preparer would prepare an amended year form_709 making a late allocation of taxpayer’s gst_exemption to the trust however return preparer failed to file an amended form_709 for year and failed to file form_709 for year sec_2 and years in which taxpayer made further transfers to the trust form 709s were not filed for any of these years accordingly none of taxpayer’s gst_exemption was allocated to the transfers made in year through year and to make allocations of taxpayer’s gst tax exemption to the transfers to the trust made in year through year and that such allocations are to be made based on the value of the transferred assets to the trust as of the respective dates of the original transfers is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation sec_2601 imposes a tax on every generation-skipping_transfer gst a gst sec_2602 provides that the amount of the tax is the taxable_amount multiplied you have requested an extension of time under sec_2642 and sec_301_9100-1 sec_2631 provides that for purposes of determining the inclusion_ratio sec_2632 provides that any allocation by an individual of his or her gst under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat sec_2642 provides generally that the secretary shall by regulation sec_2642 provides that in determining whether to grant relief under requests for relief under sec_301_9100-3 will be granted when the taxpayer any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election the requirements of sec_301_9100-3 have been satisfied therefore we grant an extension of time of days from the date of this letter for taxpayer to make allocations of her gst_exemption to the transfers to the trust in year sec_1 and the allocations will be effective as of the dates of the transfers to the trust and the gift_tax values of the transfers will be used in determining the amount of gst_exemption to be allocated to each transfer form sec_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to each supplemental form_709 copies are enclosed for this purpose based on the facts submitted and the representations made we conclude that sec_301_9100-3 provides that a taxpayer is deemed to have acted allocations of taxpayer’s gst_exemption should be made on supplemental the rulings contained in this letter are based upon information and this ruling is directed only to the taxpayers requesting it sec_6110 in accordance with the power_of_attorney on file with this office a copy of this except as specifically ruled herein we express or imply no opinion of the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to the trust letter is being sent to your authorized representative provides that it may not be used or cited as precedent representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination enclosures heather c maloy associate chief_counsel passthroughs and special industries copies of letter copy for purposes sincerely
